DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed January 25, 2021, is a continuation of U.S. Patent Application No. 16/846,882, filed April 13, 2020, which issued as U.S. Patent No. US 10,898,641 B2 on January 26, 2021.  Pursuant to a pre-examination amendment, claims 20-39 are pending.  The applicant has cancelled claims 1-19.  The applicant has added claims 20-39.
	Although this application has been characterized as a continuation of U.S. Patent Application No. 16/846,882, the original specification does not support any of the pending claims (see below).  For that reason, the priority date of this application is January 25, 2021, the effective filing date of this application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,898,641 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US .

5.	Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,617,815 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US 10,617,815 disclose, teach, and suggest all the limitations of claims 20-39 of the instant application.

6.	Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,300,194 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US 10,300,194 disclose, teach, and suggest all the limitations of claims 20-39 of the instant application.

7.	Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,764,082 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US 9,764,082 disclose, teach, and suggest all the limitations of claims 20-39 of the instant application.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In particular, claim 20 recites:
a system for managing alerts generated at an infusion pump with a mobile device, the system comprising one or more hardware processors configured to: 
receive a selection of a plurality of infusion pumps from a first clinician mobile device associate with a first clinician to be transferred to a second clinician mobile device associated with a second clinician; 
send the selection of the plurality of infusion pumps to an alarm forwarding system associated the plurality of infusion pumps; 
send the selection of the plurality of infusion pumps from the alarm forwarding system to the second clinician mobile device; 
generate a display showing the plurality of infusion pumps at the second clinician mobile device; 
receive a confirmation from the second clinician mobile device corresponding to acceptance of the transfer; 
receive a first alert from a first infusion pump from the plurality of infusion pumps;
send the first alert from the alarm forwarding system to the second clinician mobile device; and 
generate a first user interface configured to be displayed on the second clinician mobile device, said first user interface including a detailed view of the first alert. 

The applicant’s specification does not disclose these limitations.  Because claim 20 was submitted as a pre-examination amendment, claim 20 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 20 and only the limitations of claim 20.
	Claims 21-29 are rejected for the same reasons as claim 20 because claims 21-29 depend from claim 20.
	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In particular, claim 21 recites:
The system of Claim 20, wherein the first user interface including a detailed view is automatically closed a predetermined time period based on the first alert being a non-alarm infusion status.

The applicant’s specification does not disclose these limitations.  Because claim 21 was submitted as a pre-examination amendment, claim 21 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 21 and only the limitations of claim 21.
	Claim 22 is rejected for the same reasons as claim 21 because claim 22 depends from claim 21.
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 22 recites:
The system of Claim 21, wherein the one or more hardware processors are further configured to generate a second user interface including a listing of the plurality of infusion pumps and their corresponding infusion status.

The applicant’s specification does not disclose these limitations.  Because claim 22 was submitted as a pre-examination amendment, claim 22 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 22 and only the limitations of claim 22.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 23 recites:
The system of Claim 20, wherein the one or more hardware processors are further configured to delay an audible alarm corresponding to an alarm condition at the first infusion pump for a time period responsive to the alarm condition being forwarded to the second clinician mobile device.

The applicant’s specification does not disclose these limitations.  Because claim 23 was submitted as a pre-examination amendment, claim 23 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 23 and only the limitations of claim 23.
	Claims 24-29 are rejected for the same reasons as claim 23 because claims 24-29 depend from claim 23.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 24 recites:
The system of Claim 23, wherein the one or more hardware processors are further configured to generate, at the first infusion pump, the audible alarm based on a determination that the alarm condition was not cleared by the second clinician mobile device.

The applicant’s specification does not disclose these limitations.  Because claim 24 was submitted as a pre-examination amendment, claim 24 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 24 and only the limitations of claim 24.
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 25 recites:
The system of Claim 23, wherein the one or more hardware processors are further configured to display a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition.

The applicant’s specification does not disclose these limitations.  Because claim 25 was submitted as a pre-examination amendment, claim 25 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 25 and only the limitations of claim 25.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 26 recites:
The system of Claim 23, wherein the alarm forwarding system is configured to replace the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

The applicant’s specification does not disclose these limitations.  Because claim 26 was submitted as a pre-examination amendment, claim 26 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 26 and only the limitations of claim 26.
	Claims 27 and 28 are rejected for the same reasons as claim 26 because claims 27 and 28 depend from claim 26.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 27 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a request for change.

The applicant’s specification does not disclose these limitations.  Because claim 27 was submitted as a pre-examination amendment, claim 27 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 27 and only the limitations of claim 27.
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 28 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.

The applicant’s specification does not disclose these limitations.  Because claim 28 was submitted as a pre-examination amendment, claim 28 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 28 and only the limitations of claim 28.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 29 recites:
The system of Claim 23, wherein the time period is based on a clinical care area in which the first infusion pump is located.

The applicant’s specification does not disclose these limitations.  Because claim 29 was submitted as a pre-examination amendment, claim 29 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 29 and only the limitations of claim 29.
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 30 recites:
A method for managing alerts generated at an infusion pump with a mobile device, the method comprising:
receiving a selection of a plurality of infusion pumps from a first clinician mobile device associate with a first clinician to be transferred to a second clinician mobile device associated with a second clinician; 
sending the selection of the plurality of infusion pumps to an alarm forwarding system associated the plurality of infusion pumps; 
sending the selection of the plurality of infusion pumps from the alarm forwarding system to the second clinician mobile device; 
generating a display showing the plurality of infusion pumps at the second clinician mobile device; 
receiving a confirmation from the second clinician mobile device corresponding to acceptance of the transfer; 
receiving a first alert from a first infusion pump from the plurality of infusion pumps; 
sending the first alert from the alarm forwarding system to the second clinician mobile device; and 
generating a first user interface configured to be displayed on the second clinician mobile device, said first user interface including a detailed view of the first alert.

The applicant’s specification does not disclose these limitations.  Because claim 30 was submitted as a pre-examination amendment, claim 30 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 30 and only the limitations of claim 30.
	Claims 31-39 are rejected for the same reasons as claim 30 because claims 31-39 depend from claim 30.
	Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In particular, claim 31 recites:
The method of Claim 31, wherein the first user interface including a detailed view is automatically closed a predetermined time period based on the first alert being a non-alarm infusion status. 

The applicant’s specification does not disclose these limitations.  Because claim 31 was submitted as a pre-examination amendment, claim 31 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 31 and only the limitations of claim 31.
	Claim 32 is rejected for the same reasons as claim 31 because claim 32 depends from claim 31.
Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 32 recites:
The method of Claim 31, further comprising generating a second user interface including a listing of the plurality of infusion pumps and their corresponding infusion status. 

The applicant’s specification does not disclose these limitations.  Because claim 32 was submitted as a pre-examination amendment, claim 32 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 32 and only the limitations of claim 32.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 33 recites:
The method of Claim 30, further comprising delaying an audible alarm corresponding to an alarm condition at the first infusion pump for a time period responsive to the alarm condition being forwarded to the second clinician mobile device. 

The applicant’s specification does not disclose these limitations.  Because claim 33 was submitted as a pre-examination amendment, claim 33 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 33 and only the limitations of claim 33.
	Claims 34-39 are rejected for the same reasons as claim 33 because claims 34-39 depend from claim 33.
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 34 recites:
The method of Claim 33, further comprising, at the first infusion pump, the audible alarm based on a determination that the alarm condition was not cleared by the second clinician mobile device. 

The applicant’s specification does not disclose these limitations.  Because claim 34 was submitted as a pre-examination amendment, claim 34 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 34 and only the limitations of claim 34.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 35 recites:
The method of Claim 33, further comprising displaying a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition. 

The applicant’s specification does not disclose these limitations.  Because claim 35 was submitted as a pre-examination amendment, claim 35 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 35 and only the limitations of claim 35.
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 36 recites:
The method of Claim 33, further comprising replacing the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

The applicant’s specification does not disclose these limitations.  Because claim 36 was submitted as a pre-examination amendment, claim 36 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 36 and only the limitations of claim 36.
	Claims 37 and 38 are rejected for the same reasons as claim 36 because claims 37 and 38 depend from claim 36.
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 37 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a request for change.

The applicant’s specification does not disclose these limitations.  Because claim 37 was submitted as a pre-examination amendment, claim 37 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 37 and only the limitations of claim 37.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 38 recites:
The method of Claim 36, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.
The applicant’s specification does not disclose these limitations.  Because claim 38 was submitted as a pre-examination amendment, claim 38 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 38 and only the limitations of claim 38.
Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 39 recites:
The method of Claim 33, wherein the time period is based on a clinical care area in which the first infusion pump is located.

The applicant’s specification does not disclose these limitations.  Because claim 39 was submitted as a pre-examination amendment, claim 39 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 39 and only the limitations of claim 39.


Allowable Subject Matter
10.	Claims 20-39 are objected to as being rejected under double patenting and Section 112 but would be allowable if the both the double patenting and Section 112 rejections were avoided.
	Claims 21-29 are objected to for the same reasons as claim 20 because claims 21-29 depend from claim 20.
Claim 22 is objected to for the same reasons as claim 21 because claim 22 depends from claim 21.
Claims 24-29 are objected to for the same reasons as claim 23 because claims 24-29 depend from claim 23.
Claims 27 and 28 are objected to for the same reasons as claim 26 because claims 27 and 28 depend from claim 26.
Claims 31-39 are objected to for the same reasons as claim 30 because claims 31-39 depend from claim 30.
Claim 32 is objected to for the same reasons as claim 31 because claim 32 depends from claim 31.
Claims 34-39 are objected to for the same reasons as claim 33 because claims 34-39 depend from claim 33.
Claims 37 and 38 are objected to for the same reasons as claim 36 because claims 37 and 38 depend from claim 36.




Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689